Citation Nr: 0704450	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
C. Eckart, Counsel

INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from August 1950 to July 1954 and from October 
1954 to December 1970.  He died in May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied service connection for the 
cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidence reflects that further development is 
necessary prior to adjudication of this claim.  In this 
regard, the appellant alleges that service connection should 
be awarded for the veteran's cause of death.  His death 
certificate reflects that he died in May 2003, with an 
underlying cause of death as a pulmonary embolism, and 
significant conditions included multiple cerebral infarcts, 
heart transplant, kidney failure and history of cancer of the 
esophagus.  At the time of his death, service connection was 
in effect for degenerative disk disease of L4-5, bilateral 
flat feet and hemorrhoids.  

The appellant has alleged in written documents and in her 
February 2006 hearing testimony that the veteran's death 
should be adjudicated as secondary to Agent Orange exposure.  
Service medical records do reflect that he had served in 
Vietnam and his DD Form 214 reflects that he received the 
Vietnam Service Medal.  Even if the evidence does not show 
that the veteran's death was caused by a disease presumptive 
to herbicide exposure under 38 C.F.R. § 3.307 and 3.309, the 
appellant is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

She argues in the alternative that his death was either 
caused or hastened by hypertension.  Her testimony in the 
February 2006 hearing indicated that he was treated in 
service for hypertension, and that he was treated for a 
possible petit mal stroke in 1971 within one year of his 
separation.  Alternatively, she testified in the February 
2006 hearing that she has attempted to obtain a statement 
from the veteran's treating physician that possibly links the 
veteran's cancer of the esophagus to prior stomach problems.  
The appellant further noted that she has not succeeded in 
obtaining such an opinion from this apparently private 
physician, stating that he was difficult to contact, although 
she had contact information for this physician which she 
shared at this hearing.  

A review of the service medical records does reflect that the 
veteran was seen repeatedly for upper gastrointestinal 
complaints that involved the esophagus and stomach during 
service, although repeated upper gastrointestinal testing was 
negative.  The service medical records are however negative 
for hypertension.  There are no records of any treatment for 
any medical conditions within on year of his discharge in 
December 1970 associated with the claims file.  The available 
post-service records do reflect that he was treated for 
esophageal cancer in 2001 and had treatment for heart disease 
beginning in 1989 and underwent a heart transplant in 
December 1991.  

The claims file also does not include the terminal records 
prior to the veteran's death.  The appellant did testify that 
the veteran was not in the hospital for any extended period 
before his death, but that he was hospitalized about one week 
prior to his death in May 2003.  The most recent pre-death 
treatment records are dated in 2001.  

Moreover, in light of these alternate contentions regarding 
the claimed cause of the veteran's death, an opinion should 
be obtained from a specialist regarding whether the veteran's 
death was caused or contributed to by any condition that was 
related to service.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection were awarded for the cause of the 
veteran's death.    

Accordingly, the Board finds that the case must be REMANDED 
for the following:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the appellant a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted for the cause of the veteran's 
death, as outlined by the Court in 
Dingess, supra, (2) requests or tells the 
appellant to provide any evidence in her 
possession that pertains to her claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The AMC should contact the appellant 
to determine the names, addresses, and 
dates of treatments of any and all 
private medical care providers, who 
treated the veteran within one year of 
his December 1970 discharge from service, 
as well as those who treated the veteran 
in the week leading up to his death.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2006).

3.  After obtaining the appropriate 
medical release from the appellant, the 
AMC should attempt to obtain an medical 
opinion regarding the etiology of the 
veteran's death from Dr. Demmy in 
Buffalo, New York, (contact information, 
specifically the doctor's phone number, 
is mentioned on page 12 of the February 
2006 Travel Board hearing testimony).  

4.  Thereafter, the AMC should forward 
the claims file to the appropriate VA 
specialist or specialists to obtain an 
opinion as to the cause of the veteran's 
death.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
requested review.  

The examiner must annotate the report 
that the claims file was in fact made 
available for review in conjunction with 
the medical review.  The specialist 
should be requested to review the claims 
file and provide an opinion as to the 
cause of the veteran's death.  The 
specialist should address the following: 

Is it at least as likely as not (50 
percent or greater probability) that any 
of the medical condition(s) listed on the 
death certificate and elsewhere in the 
records as causing or significantly 
contributing to his death, were first 
manifested in service, were directly due 
to Agent Orange exposure in service or 
were manifested within one year after his 
discharge from service in December 1970?  
The conditions to be considered were 
listed on the veteran's death certificate 
as pulmonary embolism, which was listed 
as underlying cause of death in the death 
certificate, as well as multiple cerebral 
infarcts, heart transplant, kidney 
failure, history of cancer of the 
esophagus, which were all listed as 
significant factors in the death 
certificate.  
 
Any indicated consultations with other 
specialists deemed necessary for a 
comprehensive evaluation should be 
obtained.  The physician should provide a 
rationale for any opinion expressed.  

5.  Following completion of the 
foregoing, the AMC should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA specialist.  
If the examination report does not 
include fully detailed descriptions of 
etiology, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (2006) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

6.  After the above requested development 
has been completed,  the AMC should 
reajudicate the claim.  If the benefit 
sought is not granted to the appellant's 
satisfaction, the AMC should issue a 
supplemental statement of the case which 
should address the significance of both 
medical and lay evidence of record in 
adjudicating this claim.  The requisite 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the appellant's claim.  No action by 
the appellant is required until she receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



